SPARKS, Circuit Judge.
These two petitions to review decisions of the United States Tax Court present the same issue. That issue is the right of the corporate taxpayers to include in their respective dividends paid credits for the year 1938, pursuant to § 27(a) (4) of the Revenue Act of that year, 26 U.S.C.A. Int.Rev.Acts, page 1021, the amount paid to redeem certain notes given for dividends in the preceding year, 1937, the face value of which had been credited as dividends paid in that year, pursuant to § 27(d) of the Act of 1936, 26 U.S.C.A. Int.Rev.Acts, page 837.
The question here raised has been answered in favor of the taxpayers in the case of Helvering v. Sabine Transportation Co., 63 S.Ct. 569, 87 L.Ed. _, decided by the Supreme Court, March 1, 1943. Hence the decisions of the Tax Court which denied the credits' claimed by petitioners must be, and they are, hereby reversed on the authority of the Sabine case, and the two causes are remanded to the Tax Court for further proceedings in conformity therewith.